                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   TRAVIS BELLEW, on behalf of himself              )
   and others similarly situated,                   )
                                                    )
                 Plaintiff,                         )
                                                    )
   v.                                               )       No.:     2:19-CV-191-DCLC-CRW
                                                    )
   SULLIVAN COUNTY, TENNESSEE, et                   )
   al.,                                             )
                                                    )
                 Defendants.                        )

                                   MEMORANDUM & ORDER

         Before the Court is Defendant Christopher Sabo’s “Motion to Sever Claims” 3 and 4 from

  the remaining claims in Plaintiff’s Complaint (Counts 1, 2, 5, 6, 7, and 8) [Doc. 36]. Plaintiff has

  filed a response in opposition to the motion [Doc. 43].

  I.     BACKGROUND

         In an eight-count Complaint, Plaintiff alleges former corrections officer Christopher Sabo

  (“Sabo”) attacked him while Plaintiff was incarcerated at the Sullivan County Jail (“Jail”), and

  that the Jail conditions contributed to the assault [Doc. 1]. Specifically, the Complaint alleges an

  act of excessive force by Sabo (Count 1), a failure to protect claim against all Defendants (Count

  2), a class-action Monell1claim against Sullivan County for failure to train and/or supervise (Count

  3), a class-action Monell claim concerning Jail conditions against Sullivan County (Count 4), and

  various violations of Tennessee law (Counts 5-8) [Id. at 20-33].

         In the instant motion, Sabo contends that Claims 3 and 4 of the Complaint, brought as a



         1
             In a Monell claim, a plaintiff seeks to hold a municipality responsible for an alleged
  constitutional violation that was directly caused by some municipal policy or custom. See Monell
  v. Dep’t of Soc. Servs., 436 U.S. 658, 690-92 (1978).


Case 2:19-cv-00191-DCLC-CRW Document 44 Filed 09/21/20 Page 1 of 4 PageID #: 217
  class action against Sullivan County, are unrelated to the remaining claims stemming from the

  alleged act of excessive force by Sabo, and therefore, they should be severed [Doc. 36]. He

  maintains that these claims are grounded in different rights asserted on behalf of different

  Plaintiffs, that they are based on different facts and require application of those different facts to

  different law, and that failure to sever will prejudice Sabo, who has nothing to do with funding or

  managing the Jail [Id.]. Alleging that all of the claims are interrelated, Plaintiff opposes the motion

  [Doc. 43].

  II.    APPLICABLE LAW

         Resolution of Sabo’s motion turns on a determination of whether Plaintiff’s claims meet

  the requirements for joinder under Rule 20 of the Federal Rules of Civil Procedure, or whether

  they are so unrelated as to require severance under Rule 21. Compare Fed. R. Civ. P. 20 with Fed.

  R. Civ. P. 21.

         Under Rule 20(a)(2) of the Federal Rules of Civil Procedure, persons may be joined in one

  action as defendants where “(A) any right to relief is asserted against them jointly, severally, or in

  the alternative with respect to or arising out of the same transaction, occurrence, or series of

  transactions or occurrences; and (B) any question of law or fact common to all defendants will

  arise in the action.” Fed. R. Civ. P. 20(a)(2). Rule 21 of the Federal Rules of Civil Procedure

  allows a court to sever “any claim against a party” upon consideration of a number of factors,

  including:

         (1) whether the claims arise out of the same transaction or occurrence;
         (2) whether the claims present some common questions of law or fact;
         (3) whether settlement of the claims or judicial economy would be facilitated;
         (4) whether prejudice would be avoided if severance were granted; and
         (5) whether different witnesses and documentary proof are required for separate
         claims.




                                                    2

Case 2:19-cv-00191-DCLC-CRW Document 44 Filed 09/21/20 Page 2 of 4 PageID #: 218
  Parchman v. SLM Corp., 896 F.3d 728, 733 (6th Cir. 2018) (citation omitted). Because the

  language of Rule 21 is permissive, courts have “broad discretion in determining” whether a claim

  should be severed. Id. (citation omitted).

  III.   ANALYSIS

         The Sixth Circuit has held that the term “transaction” in Rule 20(a) depends less on the

  immediateness of the connection between a series of occurrences than the “logical relationship”

  between them. See Lasa Per L’Industria Del Marmo Soc. Per Azioni v. Alexander, 414 F.2d 143,

  147 (6th Cir. 1969) (citing Moore v. N.Y. Cotton Exchange, 270 U.S. 593, 610 (1926)). Plaintiff’s

  Complaint alleges, in part:

         Officer Sabo’s conduct, though criminal and deplorable in its own right, was largely
         the product of the violent culture created by decrepit Jail conditions — including
         severe overcrowding and understaffing, untrained officers, the absence of any
         inmate classification system to separate violent inmates from non-violent inmates,
         and a poorly-designed and unsafe Jail — which combine to cause corrections
         officers to unreasonably react violently to inmates, even when presented with no
         real threat.

  [Doc. 1, ¶ 2]. The Court finds that Plaintiff’s Monell allegations are significantly related to his

  allegations against Sabo, as Plaintiff alleges that the alleged assault would not have occurred but

  for the Jail’s conditions and culture, which includes its failure to adequately train and/or supervise

  its officers [Id. at ¶¶ 6, 108, 112, 115]. Witnesses and documentary proof on Sabo’s conduct will

  overlap with proof as to the remaining claims, and the claims are logically and factually related.

  The Court additionally finds that because of the related nature of the claims, severance would not

  foster judicial economy or avert significant prejudice to Sabo. Accordingly, the Court finds that

  the relevant factors weigh in favor of denying Defendant Sabo’s motion.

  IV.    CONCLUSION

         For the reasons set forth above, Defendant Sabo’s motion [Doc. 36] is DENIED.



                                                    3

Case 2:19-cv-00191-DCLC-CRW Document 44 Filed 09/21/20 Page 3 of 4 PageID #: 219
        SO ORDERED.

        ENTER:

                                           s/Clifton L. Corker
                                           United States District Judge




                                       4

Case 2:19-cv-00191-DCLC-CRW Document 44 Filed 09/21/20 Page 4 of 4 PageID #: 220
